                                       IN THE UNITED STATES DISTRICT COURT

                                              EASTERN DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,

                                 Plaintiff,

                         v.                                 CASE NO.: 2:21-cr-00086-TLN

PIOQUINTO FERNANDEZ-CARRANZA

                                Defendant.

                                    APPLICATION FOR WRIT OF HABEAS CORPUS

                The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

                              ☒ Ad Prosequendum                                 ☐ Ad Testificandum


 Name of Detainee:       Pioquinto Fernandez-Carranza
 Detained at             John Latorraca Correctional Center
 (custodian):
 Detainee is:            a.)       ☒ charged in this district by: ☒ Indictment ☐ Information ☐ Complaint
                                    charging detainee with: Illegal re-entry, in violation of 8 U.S.C. § 1326
                    or   b.)       ☐ a witness not otherwise available by ordinary process of the Court
                                    ___________________
 Detainee will:          a.)       ☐ ___________________
                                     return to the custody of detaining facility upon termination of proceedings
                    or   b.)       ☒ be retained in federal custody until final disposition of federal charges, as a sentence
                                    is
                                     ____________
                                       currently being served at the detaining facility

                          Appearance is necessary FORTHWITH in the Eastern District of California.

                         Signature:
                         Printed Name & Phone No:                  Sam Stefanki, 916-397-4148
                         Attorney of Record for:                   United States of America

                                                  WRIT OF HABEAS CORPUS

                              ☒ Ad Prosequendum                                 ☐ Ad Testificandum

         The above application is granted and the above-named custodian, as well as any Federal Agent for this district, is
hereby ORDERED to produce the named detainee, FORTHWITH, and any further proceedings to be had in this cause,
and at the conclusion of said proceedings to return said detainee to the above-named custodian.
Dated: May 6, 2021
Please provide the following, if known:
 AKA(s) (if            Rolando Garcia                              ☒Male   ☐Female
 applicable):
 Booking or CDC #:     192621                                      DOB:    November 10, 1984
 Facility Address:     2584 W. Sandy Mush Road                     Race:   Hispanic
                       El Nido, CA 95317
 Facility Phone:       (209) 385-7575                              FBI#:   301987MB3
 Currently             Possession of a machine gun
 Incarcerated For:




                                             RETURN OF SERVICE

 Executed on:
                                                     (signature)
